         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
YVONNE DOWNIE,                                                :   ECF
                                                              :   1:16-cv-05868 (JPO)(DCF)
                                    Plaintiff,                :
                                                              :
                  -against-                                   :
                                                              :
CARELINK, INC. and ENA BAILEY,                                :
And JOHN DOES #1-10,                                          :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------X


                                            EXHIBIT A
                                    TO RAND DECLARATION

   FULLY EXECUTED CLASS AND COLLECTIVE
          SETTLEMENT AGREEMENT
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 2 of 35



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
YVONNE DOWNIE,                                                :   ECF
                                                              :   1:16-cv-05868 (JPO)(DCF)
                                    Plaintiff,                :
                                                              :
                  -against-                                   :
                                                              :
CARELINK, INC. and ENA BAILEY,                                :
And JOHN DOES #1-10,                                          :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------X

     CLASS ACTION AND COLLECTIVE ACTION SETTLEMENT AGREEMENT

                 This Settlement Agreement, including all exhibits attached hereto (collectively,
the “Agreement”), is entered into as of August 29, 2019 by and between Plaintiff YVONNE
DOWNIE (the “Named Plaintiff”), together with the certified class of individuals and collective
action members that she seeks to represent, which collectively consist of all CARELINK, INC.
(“CARELINK”) home health aides who were not paid time and one-half for overtime after January
1, 2015 (collectively, the “Class” or “Class Members”), and Defendants CARELINK, INC. and
ENA BAILEY (“Individual Defendant”). A list of Class Members along with the amounts that they
are eligible to receive under this Settlement Agreement, is attached hereto as Exhibit D.
CARELINK and the Individual Defendant may be referred to collectively as the “Defendants.”
The Named Plaintiff, the Class Members, the Individual Defendant, and CARELINK may
collectively be referred to as the “Parties.”

               WHEREAS, the Named Plaintiff filed a putative class and collective action
Complaint in the United States District Court for the Southern District of New York (the “Court”)
on July 21, 2016 (the “Complaint”), captioned Yvonne Downie v. Carelink, Inc. and Ena Bailey,
and John Does #1-10 (16-cv-05868) (the “Lawsuit”); and

                WHEREAS, the Complaint asserted class claims under the New York Labor Law
(“NYLL”) and collective claims under the Fair Labor Standards Act (“FLSA”) alleging, inter
alia, that the Defendants failed to pay wages due under the NYLL, the FLSA, breach of contract
as third party beneficiaries of contracts with New York State pursuant to the New York Home
Care Worker Wage Parity Law (“Wage Parity Law”), unjust enrichment for Defendants’ failure
to pay all wages due including wages for minimum wages under the Wage Parity Law and
spread of hours, violation of the Wage Parity Law minimum wage requirements, and breach of
contract for wages, and sought recovery of unpaid wages, benefits, wage supplements, liquidated
damages, pre-judgment interest, and attorneys’ fees and costs, as well as injunctive and
declaratory relief; and

               WHEREAS, the Court conditionally certified an FLSA collective of home health
aides “not paid proper overtime compensation between January 1, 2015 and October 14, 2015”
        Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 3 of 35



and certified a New York State Rule 23(b)(3) class of home health aides “who were not paid
time and one-half for overtime after January 1, 2015”; and

                WHEREAS, the Class referenced in this Agreement is the same class that the
court has certified in the Lawsuit;

               WHEREAS, the Court denied certification to certain other proposed classes and
collectives sought by Named Plaintiff; and

               WHEREAS, Defendants have denied and continued to deny all of the material
allegations contained in the Complaint, and any and all prior complaints filed in the Lawsuit, and
have denied and continue to deny that they are liable or owe damages to the Named Plaintiff or
the Class Members with respect to the alleged facts or causes of action asserted in the Complaint,
and any and all prior complaints filed in the Lawsuit; and

                WHEREAS, in order to facilitate discussions of the possible settlement of the
Lawsuit, CARELINK provided to counsel for the Named Plaintiff (“Class Counsel”) voluminous
business and payroll records relating to the hours worked by and amounts paid to the Named
Plaintiff and the Class Members during their employment with CARELINK; and

             WHEREAS, CARELINK and the Named Plaintiff, through her counsel, each
analyzed CARELINK’s business and payroll records relating to the Named Plaintiff’s and Class
Members’ claims asserted in the Complaint; and

                WHEREAS, on the basis of the aforementioned business and payroll records, and
its analysis thereof, Class Counsel is satisfied that he has a sufficient basis to properly value the
claims as alleged in the Complaint; and

                WHEREAS, the Parties have engaged in extensive discussions and negotiations in
an effort to reach a resolution of Named Plaintiffs’ and the Class Members’ claims in order to
avoid prolonged and expensive litigation; and

                WHEREAS, Class Counsel has analyzed and evaluated the merits of the claims
made against Defendants in the Complaint, as well as the impact of this Agreement on the Named
Plaintiff and the Class Members; and

               WHEREAS, based on the extensive documents produced and information learned
during the discovery process in the Lawsuit, the Parties have determined that CARELINK paid
overtime to the Class Members after October 14, 2015 for all hours worked over 40 listed in their
time records and payroll records;

               WHEREAS, based upon Class Counsel’s analysis of the payroll data and related
information and documents produced by CARELINK, INC. relating to the approximately 202
home health aides who worked overtime from January 1, 2015 to October 14, 2015 inclusive,
and the applicable law, and recognizing the risks of continued litigation, including the risk that
the Named Plaintiff and Class Members might obtain a recovery less favorable than, and/or
comparable to, the recovery embodied in this Agreement, and that any recovery may not be
obtained for several years if at all, Class Counsel is satisfied that the terms and conditions of this

                                                 -2-
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 4 of 35



Agreement are fair, reasonable, and adequate, and that this Agreement is in the best interests of
the Named Plaintiff and the Class Members; and

                WHEREAS, the Parties attended a settlement conference before Magistrate Judge
Debra Freeman on Friday, June 28, 2019, and the conference resulted in a settlement in
principal, subject to the negotiation and execution of a mutually acceptable settlement
agreement.

                WHEREAS, without admitting or conceding any liability, the Parties hereto have
agreed to settle the Lawsuit on the terms and conditions set forth in this Agreement to avoid the
burden, expense, risks, and uncertainty of proceeding with litigation;

               NOW, THEREFORE, in exchange for and in accordance with the mutual
covenants set forth below, it is hereby agreed as follows:

               1.     Total Settlement Amount

                        a.     Defendants shall pay up to One Hundred and Six Thousand and
Three Hundred and Twenty-Four Dollars and Forty-Seven Cents ($106,324.47) (the “Total
Settlement Amount”) to fully and finally resolve and satisfy (i) any and all claims alleged in the
Complaint that home health aides were not paid proper overtime wages for the hours over forty
in a week listed on their paystubs on or after January 1, 2015, (ii) any and all attorneys’ fees,
litigation costs, and expenses incurred by Class Counsel, including, but not limited to, any fees,
costs, or expenses incurred by Class Counsel relating to the application to the Court for approval
of this Agreement and providing notice to the Class pursuant to this Agreement, and (iii) any
employer-side taxes due on Individual Payments, as defined in Paragraph 5(b), and on the
Named Plaintiff Settlement Amount; and (iv) all individual claims asserted by Named Plaintiff in
the Lawsuit. Defendants will not be required to pay more than the gross total of $106,324.47
under the terms of this Agreement.

                        b.     Defendants shall deposit one-twenty-fourth of the Total Settlement
Amount into an escrow account on or before the 15th day of each calendar month from December
2019 to November 2021. Defendants shall provide written notice to confirm each payment to
Class Counsel. Within thirty (30) calendar days after the final payment into the escrow account,
the total funds in the escrow account shall be used to issue the settlement payments described in
this Agreement.

                      c.     The settlement payment installments will be distributed as
described in this Agreement in the allocation and distribution section below.

                        d.     Default and Acceleration. Defendants shall be in default if any
installment of the Total Settlement Amount is not timely deposited into the escrow account,
except, notwithstanding the foregoing, with reference only to the first two failures to timely
deposit monies into the escrow account, a default will not occur if the monies are deposited into
the escrow account on or before ten (10) business days after the effective date of the notice to
cure as set forth in Paragraph 13. If Defendants are in default, then all remaining installment
payments shall become immediately due and payable. Nothing in this Agreement is intended to
eliminate any available remedies for a breach of this Agreement.
                                               -3-
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 5 of 35



       2.      Administration

                       a.     Class Counsel shall be responsible for locating Class Members and
mailing the Notices of Settlement to Class Members in accordance with the Court’s preliminary
approval order. Defendants shall be responsible for distributing the settlement payments
authorized under this Agreement and directing its payroll company to calculate all payroll tax
and withholding each Class Member’s share of taxes, as appropriate, to remit such withheld
funds to the appropriate taxing authorities, and to prepare and file appropriate tax reporting
forms for such withheld funds and employer-side taxes. Defendants shall provide a record of all
settlement payments made under this Agreement to Class Counsel.

                       b.      Named Plaintiff shall direct Class Counsel to mail the notice of
settlement and the claim form to the Class Members at their last known addresses and if returned
to take reasonable efforts to determine their current address and resend the notice.

               3.     Motion for Preliminary Approval of this Agreement

                        a.     After the execution of this Settlement, the Parties will work
cooperatively to file a joint Motion for an Order Conditionally Certifying the Settlement Class
and Preliminarily Approving the Class Action Settlement (“Motion for Preliminary Approval”).
If the Parties cannot agree on the papers, they may submit separate papers.

                         b.     The Parties agree that the Motion for Preliminary Approval will
include a proposed “Notice of Class and Collective Action Settlement and Settlement Fairness
Hearing” in the form attached hereto as Exhibit “A” (“Notice of Settlement”), and a proposed
Order Preliminarily Approving the Settlement attached hereto as Exhibit B. The Motion for
Preliminary Approval, inter alia, will seek preliminary approval of the settlement, this
Agreement, and of the Notice of Settlement to be mailed to the Class Members; (ii) setting the
dates by which Class Members may opt-out of the Class or assert objections to the settlement;
(iii) setting the date by which Class Members must return a completed claim form (the “Claim
Form Deadline”), and (iv) setting a date for a fairness hearing for the final approval of this
settlement (“Fairness Hearing”).

                     c.       Defendants shall comply with any applicable notice requirements
under 28 U.S.C. § 1715(b).

               4.     Notices to Class Members; Court Approval; Opt-Outs; Objections.

                       a.      Within ten (10) calendar days following the Court’s Order
preliminarily approving the settlement and this Agreement, CARELINK shall provide to the
Class Counsel, in electronic form, for all Class Members, as of the date of the Preliminary
Approval Order, the following information: name, Social Security Number, and last known
addresses (the “Class Contact List”).

                       b.     Within thirty (30) calendar days following the Court’s Order
preliminarily approving this Agreement (or within an alternate period set by the Court), the
Named Plaintiff shall direct Class Counsel to mail, via First Class United States mail, postage
prepaid, to each Class Member, the notice of settlement, in the format approved by the Court,

                                               -4-
        Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 6 of 35



using the addresses set forth in the Class Contact List. The date on which this initial mailing is
completed shall be the “Initial Mailing Date.”

                        c.     Unless otherwise ordered by the Court, the Notice of Settlement
will be in the form attached as Exhibit A.

                         d.      If any Notices of Settlement mailings are returned as
undeliverable, Named Plaintiff shall direct Class Counsel to take reasonable steps to endeavor to
ascertain a current address within sixty (60) calendar days, and mail the Notice of Settlement to a
current address for each such Class Member. Named Plaintiff shall direct Class Counsel to
maintain an updated Class Contact List which will be provided by the Class Counsel to counsel
for the Defendants periodically and as reasonably requested by counsel, including, but not
limited to, prior to the distribution of the settlement payments.

                       e.       If Class Counsel is unable to find a current address for any Class
Member, that Class Member waives his or her right to the any settlement payments, that Class
Member shall be excluded from the Class, will not receive any settlement payments, and will not
be subject to the terms of this Agreement.

                       f.      Any Class Member may request exclusion from the Class by
“opting out.” Class Members who choose to do so must mail a written, signed statement to Class
Counsel that states he or she is opting out of the settlement, and include his or her name, address,
and telephone numbers and state, “I opt out of the CARELINK wage and hour settlement”
(“Opt-Out Statement”). To be effective, such Opt-Out Statement must be sent to Class Counsel
via First Class United States Mail, postage prepaid, and must be postmarked by a date certain to
be specified on the Notice of Settlement, which date will be thirty (30) calendar days after the
Initial Mailing Date.

                       g.     Class Members whose first mailing was returned to Class Counsel
as undeliverable will be allowed to opt-out or object up to thirty (30) calendar days from the date
of the second mailing but no later than ninety (90) calendar days from the Court’s Order
preliminarily approving this Agreement. Named Plaintiff shall direct Class Counsel not to
attempt more than two (2) mailings of the Notice of Settlement to any Class Member, and no
mailing shall occur more than sixty (60) calendar days after the Initial Mailing Date.

                       h.      Named Plaintiff shall direct Class Counsel to keep accurate records
of the dates on which it sends notices of settlement and claim forms to Class Members.

                         i.      Named Plaintiff shall direct Class Counsel to stamp the postmark
date on the original of each Opt-Out Statement that it receives and to serve copies of each Opt-
Out Statement on Defendants’ counsel no later than five (5) calendar days after receipt thereof.
Named Plaintiff shall direct Class Counsel to, within five (5) calendar days of the end of the opt-
out period, file with the Clerk of the Court, stamped copies of any Out-Out Statements. Named
Plaintiff shall direct Class Counsel to send, within twenty-four (24) hours of the end of the out-
out period, a final list of all Opt-Out Statements and a final list of all individuals whose notice by
mail was returned and thus not accomplished to Defendants’ counsel by both email and first


                                                -5-
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 7 of 35



class mail. Named Plaintiff shall direct Class Counsel to retain the stamped originals of all Opt-
Out Statements and originals of all envelopes accompanying Opt-Out Statements.

                       j.       Any Class Member who has submitted a timely Opt-Out Statement
or who is excluded from the Class pursuant to the terms of this Agreement will not be part of the
Class, will not be subject to this Agreement or any release herein and will not be paid any
monies pursuant to this Settlement Agreement. The amount of the Individual Payment for any
such Class Members shall be deducted from the maximum Total Settlement Payment set forth in
in Paragraph 1(a) (together with any employer-side taxes for those Individual Payments). Any
Class Member who does not properly submit a timely Opt-Out Statement pursuant to this
Agreement and is not excluded from the Class pursuant to this Agreement will be deemed to
have accepted the settlement and the terms of this Agreement and will be eligible for payment
hereunder, as provided for herein.

                       k.      Any Class Member who does not opt out of the Settlement and
who wishes to present objections to the proposed settlement at the Fairness Hearing must first set
them forth in a written statement and mail it to Class Counsel (“Written Objection”). A Written
Objection must be postmarked by a date certain to be specified on the Notice of Settlement,
which date will be thirty (30) calendar days after the Initial Mailing Date. The Written Objection
must include: (1) the words, “I object to the CARELINK wage-and-hour settlement”; (2) all
reasons for the objection (any reasons not included in the Written Objection will not be
considered); and (3) the name, job title, address, and telephone numbers for the Class Member
making the objection. An objection will not be valid or considered by the Court if it does not
specifically comply with all of the requirements listed herein. Named Plaintiff shall direct Class
Counsel to stamp the date received on the original and send copies of each Written Objection to
Defendants’ counsel by email and first class mail no later than three (3) calendar days after
receipt thereof. Named Plaintiff shall direct Class Counsel to file the date-stamped originals of
any and all Written Objections with the Court no later than fifteen (15) calendar days before the
Fairness Hearing.

                        l.     An objector also has the right to appear at the Fairness Hearing
either in person or through his or her counsel, if his or her Written Objection so states. An
objector who wishes to appear at the Fairness Hearing must state his or her intention to do so in
writing on his or her Written Objection at the time he or she submits his or her Written
Objection. An objector may withdraw his or her objections at any time. No Class Member may
appear at the Fairness Hearing unless he or she submitted a timely Written Objection that
complies with the procedures required under this Agreement. No Class Member may present an
objection at the Fairness Hearing based on a reason not stated in his or her Written Objection.
Any Class Member who has submitted an Opt-Out Statement may not submit objections to the
settlement or speak at the Fairness Hearing.

                      m.      Class Counsel and/or counsel for the Defendants may file with the
Court a written response to any filed Written Objections no later than three (3) calendar days
before the Fairness Hearing.

                       n.      Sufficiently in advance of the Fairness Hearing, Named Plaintiff
shall direct Class Counsel to submit to counsel for the Defendants a draft Motion for Judgment

                                               -6-
        Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 8 of 35



and Final Approval of the settlement and this Agreement. Named Plaintiff shall direct Class
Counsel to allow counsel for the Defendants to review and comment on the terms of such papers
and to work cooperatively with Counsel for the Defendants to ensure the language of such
motion is acceptable to Counsel for the Defendants.

                        o.     Unless otherwise ordered by the Court, not later than fourteen (14)
calendar days before the Fairness Hearing, Named Plaintiff shall direct Class Counsel to file a
joint Motion for Judgment and Final Approval of the settlement and this Agreement requesting
that the Court shall, among other things, (i) approve the settlement as fair, adequate, reasonable,
and binding on all Class Members who have not timely opted out in accordance with this
Agreement, (ii) approve and incorporate the terms of the release for the Class Members and the
terms of the release for the Named Plaintiff, described in Paragraph 9; (iiii) enter final judgment
in accordance with this Agreement and dismiss the Lawsuit with prejudice; and (iv) setting the
amount of Court-approved attorneys’ fees and costs. Defendants shall join the motion or shall
file their own separate papers but may not oppose the motion unless it is inconsistent with the
terms of this Agreement. The Parties agree to request that the Court approve a final approval
order and judgment in the form of Exhibit C.

                         p.       At the Fairness Hearing, the Parties will request that the Court
issue all of the relief set forth in the Motion for Judgment and Final Approval.

               5.      Allocation and Distribution of the Net Total Settlement Amount.

                      a.      The “Net Settlement Amount” is defined as the total settlement
amounts listed in Exhibit D for each Class Member who does not submit a timely Opt-Out
Statement and who is not excluded from the Class pursuant to the terms of this Agreement.

                         b.     Each Class Member who does not submit a timely Opt-Out
Statement and who is not excluded from the Class pursuant to the terms of this Agreement shall
receive an individual payment (“Individual Payment”) in a gross amount equal to the “Portion of
Net Settlement Amount” listed by his/her name on Exhibit D, less any employer-side taxes due
on the settlement payments to Class Members. The Individual Payments shall be paid as wages,
and CARELINK shall issue IRS Forms W-2 and any other forms as the applicable taxing
authorities may require to each Class Member for any Individual Payment amounts paid to
him/her. The Individual Payments shall be subject to payroll withholding, which shall be
determined using (i) an existing Form W-4 on file with CARELINK, (ii) a new Form W-4
provided by a Class Member to Class Counsel in connection with this settlement and received by
CARELINK at least thirty (30) calendar days prior to distribution of the Individual Payments; or
(iii) in the absence of the foregoing, CARELINK shall consider a Class Member to be a single
person, claiming zero (0) withholding allowances.

                         c.     On or before the deadline set forth in Paragraph 1(b), Defendants
shall distribute the following payments: (i) distribute to Class Counsel its Court-approved
expenses; (ii) distribute to Class Counsel its Court-approved fee amount; (iii) distribute to
Named Plaintiff the Named Plaintiff Settlement Payment; and (iv) distribute, to each Class
Member who has not timely submitted an Opt-Out Statement or been excluded from the Class,


                                                 -7-
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 9 of 35



his/her Individual Payment; in each instance, less applicable withholdings and deductions as
appropriate.

                       d.     The Individual Payments will be made by Defendants by mailing
check(s) to each Class Member at his or her address as listed on the most recent Class Contact
List, as maintained and updated by Class Counsel. The checks shall contain a notation stating:
“By signing, depositing and/or cashing this check, I hereby consent to opt-in to the FLSA
collective action in Downie v. Carelink, Inc. and Ena Bailey (S.D.N.Y. 16-cv-05868) and to
release Defendants and Releasees from all claims that I was not paid full wages (including
overtime) for any hours over forty in a workweek on or after January 1, 2015.” By signing,
depositing or cashing any settlement checks, Class Members shall be deemed to have opted into
the FLSA collective in this action.

                        e.     If a check is returned to Defendants by the post office with a
forwarding address, Defendants shall re-mail the check to the forwarding address and provide
Class Counsel and counsel for the Defendants with proof of such mailing. If a check is returned
to Defendants without a forwarding address, they shall provide written notice to Class Counsel
within seven (7) calendar days, and Named Plaintiff shall direct Class Counsel to use reasonable
efforts to attempt to find a new address. If a new address is found, Named Plaintiff shall provide
written notice to Defendants, and Defendants shall re-mail the check to said new address.

                     f.     If Class Counsel is unable to locate an address for a Class Member
whose settlement check was returned within thirty (30) calendar days, that Class Member shall
be excluded from the Class.

               6.     Named Plaintiff Recovery

                       a.       The “Named Plaintiff Settlement Amount” shall be Seven
Thousand Five Hundred Dollars and No Cents ($7,500.00) in wages, less applicable
withholdings and less any employer-side payroll taxes due on this payment to Named Plaintiff.
This amount shall be paid to Named Plaintiff as settlement of her individual claims in this suit ,
including, but not limited to, her claims for payment of 11 hours of wages per 24-hour live in
shift. This amount shall be subject to payroll withholding, which shall be determined using (i) an
existing Form W-4 on file with CARELINK, (ii) a new Form W-4 provided by Named Plaintiff
to Class Counsel in connection with this settlement and received by CARELINK at least thirty
(30) calendar days prior to distribution of the Named Plaintiff Settlement Amount; or (iii) in the
absence of the foregoing, CARELINK shall consider Named Plaintiff to be a single person,
claiming zero (0) withholding allowances.

                      b.     CARELINK shall issue IRS Forms W-2 to the Named Plaintiff for
the Named Plaintiff Settlement Amount payments.

               7.     Attorneys’ Fees; Litigation Expenses.

                      a.      Class Counsel shall seek approval for an award of attorneys’ fees,
costs and expenses in an amount of Fifty-One Thousand and Eight Hundred and Fifty-Eight and
fifteen Cents ($51,858.15) (expected to equal about $45,000.00 of fees and expenses of
$6,858.15). Defendants shall take no position with respect to, and shall not oppose, such
                                               -8-
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 10 of 35



attorneys’ fees, costs and costs/expenses applications and Defendants agrees to pay Class
Counsel for any amounts approved by the Court for fees, costs and expenses not exceeding
$51,858.15.

                        b.     Defendants will not have any additional liability for Class
Counsel’s attorneys’ fees, expenses and costs beyond that which is approved by the Court. No
attorneys’ fees, costs or expenses will be paid if the Defendants void this Agreement as permitted
by Paragraph 11, if this Agreement does not receive preliminary or final court approval, or if this
Agreement is otherwise rendered null and void according to its terms.

                       c.      CARELINK shall issue IRS Forms 1099 and any other such forms
as the applicable taxing authorities may requires to: (i) Class Counsel for the court-approved
fees, costs and expenses paid pursuant to this Agreement; and (ii) each Class Member – who did
not submit a timely Opt-Out Statement and who is not otherwise excluded from the Class
pursuant to this Agreement – for his/her portion of the payment amount. For tax reporting
purposes, the amount of Court-approved fees, costs and expenses shall be divided amongst the
foregoing Class Members based on the percentage of each Class Member’s Individual Payment
divided by the total Individual Payments made by Defendants under this Agreement.

               8.      Effective Date

                       a.      This Agreement shall become effective upon its execution.

                        b.     The Effective Date shall be the later of (1) thirty-three (33)
calendar days after entry of an order and/or final judgment by the Court (“the “Order”) granting
final approval of this Agreement and dismissing the case with prejudice, if no appeal of such
final approval is then pending, or (2) upon the final disposition of any appeal that has the effect
of affirming the final approval order in its entirety, with no further opportunity for appeal.

                       c.      If the Court does not enter an Order granting final approval of the
settlement and this Agreement, or such Order does not become final, this Agreement shall be
null and void, and the Parties shall return to their positions prior to the filing of the motion for
preliminary approval of this Agreement unless the Parties jointly agree to (1) seek
reconsideration or appellate review of the decision denying entry of the Order, or (2) attempt to
renegotiate the settlement and seek Court approval of the renegotiated settlement. In the event
any reconsideration and/or appellate review is denied, or a mutually agreed-upon settlement is
not reached or not approved:

                                1.     This Agreement shall be null and void, and the Lawsuit
will proceed as if no settlement had been attempted. In that event, the Defendants may assert all
potentially applicable defenses in connection with the Lawsuit (e.g., contest whether the Lawsuit
should be maintained as a class action or collective action, contest the merits of the claims being
asserted in the Lawsuit, etc.). In such case, the Parties will negotiate and submit for Court
approval a revised case management schedule.

                             2.     Named Plaintiff shall direct Class Counsel to provide
notice to Class Members that the Agreement did not receive final approval and that, as a result,
no payments will be made to Class Members under the Agreement. Such notice shall be mailed
                                                -9-
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 11 of 35



by Class Counsel via first class mail, postage prepaid, to the addresses on the most recent Class
Contact List.

               9.     Release

               By operation of the entry of an Order by the Court granting final approval of the
settlement and this Agreement, and except as to such rights or claims as may be created by this
Agreement:

                        a.     Each individual Class Member, on behalf of him/herself and
his/her heirs, successors, executors, administrators, and assigns (“Releasors”), fully and finally
releases and discharges the Defendants, and their respective owners, parents, subsidiaries,
affiliates, predecessors, successors, members, shareholders, officers, directors, agents, current
and former employees, attorneys, insurers, and assigns (collectively, “Releasees”), of and from
any and all claims alleging that they were not paid full wages (including overtime premiums) for
their hours over forty in a work week listed on their paychecks on or between January 1, 2015
and October 14, 2015, including, but not limited to, claims under the New York Labor Law and
the Fair Labor Standards Act. Notwithstanding the foregoing, among other claims, this release
specifically does not release any claim for unpaid hours worked (including unpaid hours worked
during 24 hour shifts).

                        b.      In addition to the release provided under the preceding Paragraph,
Named Plaintiff, on behalf of herself and her heirs, successors, executors, administrators, and
assigns (“Plaintiff Releasor”), hereby releases all Releasees, of and from any and all claims,
complaints, demands, actions, causes of action, suits, rights, debts, obligations, judgments,
damages, entitlements, liabilities, and expenses (inclusive of attorneys’ fees) of any kind or
nature whatsoever that Plaintiff now has or ever had against any Releasee, whether known or
unknown, that Plaintiff has possessed, or which have accrued, at any time up to the date Plaintiff
executes this Agreement. For the avoidance of doubt, and without limiting the broad nature of
the claims released, the immediately preceding sentence releases each of the Releasees from any
and all claims: (1) related to Plaintiff’s employment with Defendants, or the termination of such
employment; (2) arising under any law relating to employment, including, but not limited to (all
as amended), the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection Act of 1990,
the Equal Pay Act of 1963, the Consolidated Omnibus Budget Reconciliation Act, the Occupational
Safety and Health Act, the Genetic Information Nondiscrimination Act of 2008, the Immigration
Reform and Control Act of 1986, the Worker Adjustment and Retraining Notification Act, the
Civil Rights Act of 1866 (42 U.S.C. §§ 1981–1988), the Employee Retirement and Income
Security Act of 1974, Articles 5, 6, 7, and 19 of the New York Labor Law (N.Y. Labor Law §§
160 to 219-c, 650 to 665), Public Health Law § 3614-c, Sections 120 and 241 of the New York
Workers’ Compensation Law, the New York Human Rights Law (N.Y. Executive Law §§ 290 to
301), Article 23-A of the New York State Corrections Law, the New York Worker Adjustment
and Retraining Notification Act, the New York City Human Rights Law (N.Y. City Admin.
Code §§ 8-101 to 8-1103), the New York City Earned Sick Time Act (N.Y. City Admin. Code
§§ 20-911 to 20-924) and N.Y. City Admin. Code § 6-109; (3) for wages as well as any other
amounts allegedly owed under federal, state, or local law; (4) arising under any employee benefit

                                              - 10 -
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 12 of 35



plan, policy, or practice; (5) arising under tort, contract, or quasi-contract law, including but not
limited to claims of negligence, breach of an expressed or implied contract, retaliation, violation
of public policy, fraud, defamation, slander, libel, or negligent or intentional infliction of
emotional distress; (6) for monetary or equitable relief, including but not limited to attorneys’
fees, back pay, front pay, reinstatement, compensatory or punitive damages, liquidated damages,
experts’ fees, medical fees or expenses, costs, or disbursements; and (7) arising under any other
federal, state, or local law, rule, regulation, order, common law, ordinance, or court decision.

                       c.    The releases set forth in this section shall not apply to Class
Members who submit a timely Opt-Out Statement or who are excluded from the Class pursuant
to the terms of this Agreement.

               10.     Liens

                        a.      Named Plaintiff warrants and represents that she and Class
Counsel are not aware of any liens and/or pending legal claims applicable to the Total Settlement
Amount. Class Members shall defend, indemnify and hold harmless Defendants against any
lien, claim or action asserted against or related to the Total Settlement Amount, including the
payment of any attorneys’ fees and costs incurred by Defendants. Class Members shall be solely
responsible to satisfy any liens or claims asserted against Defendants as against or related to the
Total Settlement Payment.

               11.     Option to Void

                        a.     If twenty-five (25) or more Class Members submit timely Opt-Out
Statements and/or are excluded from the Class pursuant to the terms of this Agreement, either
Defendant may, but is not obligated to, on or before the 20th calendar day after Class Counsel
provides written notice to Defendants with a complete list of all Class Members who submitted a
timely Opt-Out Statement, void this Agreement, in which case the Parties shall return to their
positions prior to the execution of this Agreement and this Agreement shall be null and void,
without any prejudice to the Class Members’ claims or Defendants’ defenses. Either Defendant
may exercise this option by providing written notice to Class Counsel pursuant to Paragraph 13.

                      b.      If this Agreement becomes void under this Paragraph or otherwise,
Defendants are not required to make any payments hereunder and any payments previously made
must be returned.

               12.     Miscellaneous

                      a.    Nothing contained in this Agreement shall be deemed an
admission by the Defendants of liability for the claims asserted in the Lawsuit. Defendants
expressly deny all wrongdoing alleged in the complaint or otherwise.

                     b.        The Parties have negotiated all the terms and conditions of this
Agreement at arms’ length.

                      c.      The Parties have jointly drafted this Agreement through their
respective counsel and, as such, this Agreement shall not be construed for or against any Party by

                                                - 11 -
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 13 of 35



virtue of draftsmanship. The captions or headings of the Paragraphs of this Agreement have
been inserted for convenience of reference only and shall have no effect upon the construction or
interpretation of any part of this Agreement.

                        d.     This is a binding agreement, subject to approval by the Court, and
may not be modified except by a writing executed by Named Plaintiff and Defendants. No
waiver, modification, or amendment of the terms of this Agreement, whether purportedly made
before or after the Court’s final approval of this Agreement, shall be valid or binding unless in
writing, signed by or on behalf of Named Plaintiff and Defendants and then only to the extent set
forth in such written waiver, modification, or amendment, subject to any required Court
approval. Any failure by any Party to insist upon the strict performance by the other Party of any
of the provisions of this Agreement shall not be deemed a waiver of future performance of the
same provisions or of any of the other provisions of this Agreement, and such Party,
notwithstanding such failure, shall have the right thereafter to insist upon the specific
performance of any and all of the provisions of this Agreement.

                      e.      Named Plaintiff and Defendants shall cooperate fully with each
other and work together diligently and in good faith to obtain preliminary and final approval of
this Agreement by the Court. Named Plaintiff and Defendants, upon the request of the other,
agrees to perform such further acts and to execute and deliver such other documents as are
reasonably necessary to carry out the provisions and intent of this Agreement, including acts of
complying with the Court’s orders regarding the form and method of notice to the Class.

                        f.      Named Plaintiff, on her behalf and on behalf of the individual
Class Members, represents and warrants that she has not and shall not assign or transfer, or
purport to assign or transfer, to any person or entity, any claim or any portion thereof or interest
therein, including, but not limited to, any interest in the Lawsuit, or any related action.

                       g.     This Agreement arises from Class Members’ employment within
the State of New York and, as such, shall be interpreted, construed, and governed by and in
accordance with, the laws of the State of New York without regard to New York’s choice of law
principles.

                       h.      This Agreement is a binding agreement and contains all material
agreed-upon terms for the Parties to seek a full and final settlement of the Lawsuit. This
Agreement shall be binding upon the Parties and, with respect to the Named Plaintiff and all
Class Members, their spouses, children, representatives, heirs, administrators, executors,
beneficiaries, conservators, attorneys, and assigns.

               13.     Notice.

                Any notices required to be given under this Agreement shall be given either by
overnight delivery (such as FedEx) or by certified first class mail, return receipt requested,
postage prepaid. If notice is given by overnight delivery, it will be deemed effective on the
delivery date, as confirmed by the courier. If notice is given by certified first class mail, it will
be deemed effective three (3) calendar days after it is sent. Notice shall be given to the
following:

                                                - 12 -
Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 14 of 35
Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 15 of 35
          Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 16 of 35


                                                 Exhibit A
            Proposed Notice of Class Action Lawsuit, Settlement and Fairness Hearing

William C. Rand, Esq. (WR-7685)
LAW OFFICE OF WILLIAM COUDERT RAND
501 Fifth Ave., 15th Floor
New York, New York 10017
(Phone) (212) 286-1425; (Fax) (646) 688-3078

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
YVONNE DOWNIE,                                                :   ECF
                                                              :   1:16-cv-05868 (JPO)(DCF)
                                    Plaintiff,                :
                                                              :
                  -against-                                   :
                                                              :
CARELINK, INC. and ENA BAILEY,                                :
And JOHN DOES #1-10,                                          :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------X

                       NOTICE OF CLASS AND COLLECTIVE ACTION
                    SETTLEMENT AND SETTLEMENT FAIRNESS HEARING

        TO:      ALL INDIVIDUALS EMPLOYED BY CARELINK
                 SERVICES, INC. (“CARELINK” OR “DEFENDANT”) AS
                 HOME HEALTH AIDES ON OR AFTER JANUARY 1, 2015
                 AND WHOSE PAYSTUBS LISTED MORE THAN 40
                 HOURS WORKED IN AT LEAST ONE WORKWEEK
                 (“CLASS MEMBERS” OR “CLASS”).

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS MAY
BE AFFECTED BY THE PROCEEDINGS IN THIS LITIGATION.

EXCLUSION DEADLINE: ANY REQUESTS FOR EXCLUSION MUST BE MAILED TO
CLASS COUNSEL IN THE MANNER DESCRIBED BELOW, POSTMARKED ON OR BEFORE
[INSERT DATE] [30 calendar days after mailing of this notice by the administrator].

OBJECTION DEADLINE: ANY NOTICES OF OBJECTIONS AND/OR INTENTIONS TO
APPEAR AND BE HEARD ORALLY AT THE SETTLEMENT FAIRNESS HEARING MUST BE
MAILED TO CLASS COUNSEL IN THE MANNER DESCRIBED BELOW, POSTMARKED ON
OR BEFORE [INSERT DATE] [30 calendar days after mailing of this notice by the administrator]




                                                          14
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 17 of 35



I.     PURPOSE OF THIS NOTICE

               This Notice is given pursuant to Federal Rule of Civil Procedure 23, the Fair Labor
Standards Act, the New York Labor Law and an Order entered by the United States District Court for
the Southern District of New York (the “Court”), dated ________ (the “Preliminary Order”). The
above-captioned action (the “Action”) is now pending before the Court as a class and collective action.
The Action seeks damages against CARELINK and Eva Bailey for allegedly unpaid overtime and
related remedies. CARELINK and Eva Bailey dispute that any damages are owed.

               This Notice informs you of the pendency of the Action and the existence of a proposed
settlement (the “Settlement”) that will affect the rights of all Class Members.

              You may be a Class Member. This Notice describes rights that Class Members have
under the proposed Settlement and the steps Class Members must take in relation to the Action.

               This Notice is not an expression of any opinion by the Court as to the merits of any
claims or any defenses asserted by any party in the Action or the fairness or adequacy of the proposed
Settlement.

II.    SUMMARY OF PROPOSED SETTLEMENT

       A.      Proposed Monetary Terms
                Pursuant to the Settlement, CARELINK and ENA BAILEY (collectively
“Defendants”) have agreed to pay up to $106,324.47 dollars (the “Total Settlement Amount”) to fully
and finally resolve the Action and to satisfy all claims of Class Members.

                After deducting any attorneys’ fees and expenses of Class Counsel approved by the
Court, and payments to the Named Plaintiff, Defendants will distribute all remaining amounts (the
“Net Settlement Fund”) to Class Members based on the allocation formula set forth below in the
section entitled “Distribution and Allocation of Settlement Proceeds.”

                Defendants will deposit the Total Settlement Amount into an escrow account in 24
monthly installments from December 15, 2019 to November 15. 2021. The Net Settlement Fund will
be distributed to Class Members within thirty (30) calendar days after the last monthly installment is
made. By cashing, signing or depositing the settlement check sent to you, you are consenting to opt
into the Fair Labor Standards Act claim in the Action and to be bound by this settlement of that claim
(as well as the New York Labor Law claim).

       B.      Attorneys’ Fees and Costs Sought
              “Plaintiffs’ Counsel” or “Class Counsel” means the Law Office of William Coudert
Rand, 501 Fifth Ave., 15th Floor, New York, N.Y. 10017.

               Defendants have agreed to pay any Court-approved fees and expenses for Class
Counsel, up to $51,858.15 (expected to equal about $45,000.00 for fees and $6,858.15 for expenses).

       C.      Awards Sought for the Named Plaintiff
               Defendants have agreed to pay the Named Plaintiff the sum of $7,500.00 for her
individual claims.
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 18 of 35



III.   NOTICE OF SETTLEMENT FAIRNESS HEARING

                 NOTICE IS HEREBY GIVEN, pursuant to Federal Rule of Civil Procedure 23 and the
Preliminary       Order,    that   a      hearing    will   be     held    before   the    Honorable
__________________________________, in Courtroom ____________ of the Daniel Patrick
Moynihan U.S. Courthouse, 500 Pearl Street, New York, New York 10007-1312, at _____ a.m./p.m.,
on        _______, 20___ (the “Settlement Fairness Hearing”) to: (i) determine whether a class should
be certified for settlement purposes; (ii) determine whether the Settlement Agreement dated ________
(the “Settlement Agreement”) should be approved by the Court as being fair, reasonable and adequate
for the Class Members; and (iii) consider the application of Plaintiffs’ Counsel for an award of
attorneys’ fees and expenses, as agreed by Defendants.

IV.    BACKGROUND OF THE ACTION

                On July 21, 2016, Named Plaintiff YVONNE DOWNIE brought this lawsuit against
CARELINK INC. and ENA BAILEY on behalf of herself and all others similarly situated
(“Plaintiffs”). A class and collective action under the Fair Labor Standards Act (“FLSA”) was
certified on July 26, 2018 on behalf of health aide employees who were allegedly not paid full
overtime on or after January 1, 2015, and after the mailing of notice, certain health aides filed notices
of consent to opt-in and join this lawsuit. Specifically, Named Plaintiff alleged, among other things,
that she and the Class Members are owed overtime pay at the rate of one and one-half times their
regular wage rate under the FLSA and the New York Labor Law (“NYLL”) for work in excess of
forty (40) hours per workweek on and after January 1, 2015. Plaintiffs also sought liquidated damages,
together with prejudgment interest and attorneys' fees and costs.

               Defendants have denied any wrongdoing or liability and are vigorously contesting all
claims that have been asserted.

V.     BACKGROUND TO THE SETTLEMENT

                Before entering into the Settlement, Plaintiffs’ Counsel conducted an investigation
relating to the events and transactions underlying Plaintiffs’ claims. Plaintiffs’ Counsel’s decision to
enter into this Settlement was made with knowledge of the facts and circumstances underlying
Plaintiffs’ claims and the strengths and weaknesses of those claims. In determining to settle the
Action, Plaintiffs’ Counsel has analyzed the evidence adduced during pretrial proceedings and
settlement negotiations, and has taken into account the substantial expense and length of time
necessary to prosecute the litigation through a class de-certification motion, trial, post-trial motions
and likely appeals, taking into consideration the significant uncertainties in predicting the outcome of
this complex litigation. The parties negotiated over the course of months and participated in a
settlement conference before Magistrate Judge Debra Freeman at which they finally reached
agreement on the terms of the Settlement. Plaintiffs’ Counsel believes that the Settlement described
herein confers substantial benefits upon the Class Members. Based upon consideration of these
factors, and others, Plaintiffs’ Counsel has concluded that it is in the best interest of Named Plaintiff
and the Class Members, to settle the Action on the terms described herein, and that such Settlement is
fair, reasonable and adequate to the Class.
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 19 of 35



                Plaintiffs’ Counsel believes that if the Action were not settled, and the Action
proceeded to trial, and the individual Named Plaintiff and Class Members prevailed on every claim
and contention asserted, the recovery by judgment could have been greater than the recovery under
the Settlement. However, Plaintiffs’ Counsel considered that there was also a substantial risk that, if
the Action proceeded, Plaintiffs and the Class Members might not have prevailed on any or all of their
claims and received no recovery. Plaintiffs’ Counsel also considered the likelihood that Defendants
would appeal any adverse rulings, which would, at a minimum, substantially delay any recovery and
present a risk that such rulings would be reversed in Defendants’ favor. Finally, Plaintiffs’ Counsel
considered the risk that Defendants might file for bankruptcy if Plaintiffs were able to successfully
obtain a large judgment after trial.

                 Defendants deny all allegations of wrongdoing or liability whatsoever. They desire to
settle and terminate all existing or potential claims against them which were, or could have been,
asserted in the Action, without in any way acknowledging any fault or liability, in order to eliminate
the expense and uncertainty of protracted litigation. The Settlement is not, and shall not, be construed
or be deemed to be, evidence or an admission or a concession on the part of Defendants of any fault
or liability or damages whatsoever, and Defendants do not concede any infirmity in the defenses that
they have asserted or could have asserted in the Action.

                The amount of damages, if any, which Named Plaintiff could prove on behalf of herself
or the Class Members was also a matter of dispute. The Settlement Agreement’s provisions do not
constitute a finding, admission, or concession of the existence, extent, or measure of damages. No
determination has been made by the Court as to liability or the amount, if any, of damages incurred
by the Class, nor on the proper measure of any such damages. The determination of damages, like
the determination of liability, is a complicated and uncertain process. The Settlement herein will
provide an immediate and substantial benefit, and avoid the risks that liability or damages might not
be proved at trial, as well as the risk that class certification might not be granted.

THE COURT HAS NOT FINALLY DETERMINED THE MERITS OF PLAINTIFFS’ CLAIMS OR
DEFENDANTS’ DEFENSES THERETO. THIS NOTICE DOES NOT IMPLY THAT THERE HAS
BEEN OR WOULD BE ANY FINDING THAT DEFENDANTS VIOLATED ANY LAW, DUTY,
OR OBLIGATION OR THAT CLASS MEMBERS COULD HAVE RECOVERED ANY AMOUNT
IF THE ACTION WERE NOT SETTLED.


VI.    DISTRIBUTION AND ALLOCATION OF SETTLEMENT PROCEEDS

                The Effective Date of the Settlement is the later of (1) thirty-three (33) calendar days
after entry of an order and/or judgment granting final approval of this Settlement, if no appeal of such
final approval is then pending, or (2) upon the final disposition of any appeal that has the effect of
affirming the final approval order in its entirely, with no further opportunity for appeal.

               Defendants will distribute the Net Settlement Fund to Class Members within thirty (30)
calendar days after the final installment payment is made.
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 20 of 35



                The gross settlement payments for Class Members equal their overtime hours as listed
on their paystubs on and between January 1, 2015 and October 14, 2015 times $1.87 per hour (which
equals the difference between $15.00 per hour (1.5 times each Class Member’s hourly rate of $10.00)
and the rate of $13.13 per hour, the rate paid to each Class Member ($13.13 equaled time and one half
the 2015 minimum wage of $8.75 per hour)), less employer-side payroll taxes. These payments shall
be made as wages and will have withholdings taken out of the net payment amount. The withholdings
will be calculated based on (i) a Form W-4 previously completed by you contained within Carelink’s
files, (ii) a new Form W-4 that you complete and send to Class Counsel in connection with this
settlement and that is received by Carelink at least thirty (30) calendar days prior to the distribution
of the settlement payments, or (iii) if neither of the foregoing exist, then you will be deemed a single
person claiming zero (0) withholding allowances.

VII.   RELEASE OF CLAIMS

                Unless you exclude yourself (or “opt-out”) from the Settlement, as described below,
you will be subject to the Court’s judgment and will not be permitted in the future to bring any
Released Claims against Defendants, and their respective owners, parents, subsidiaries, affiliates,
predecessors, successors, members, shareholders, officers, directors, agents, current and former
employees, insurers and assigns (collectively, the “Releasees”), nor will you be permitted to
participate as a class or collective member in any other action or lawsuit based on any of the Released
Claims, regardless of whether such an action is already pending or may be filed in the future.

                Upon entry of an order by the Court granting final approval of the Settlement, each
Class Member (including you) who received notice of settlement and who does not timely opt-out,
on behalf of him/herself and his/her heirs, successors, executors, administrators, and assigns
(“Releasors”), fully and finally releases and discharges the Releasees, of and from any and all claims
alleging that the Class Member was not paid full wages (including overtime permiums) for his/her
hours over forty in a work week listed on his/her paychecks applicable to the period on or between
January 1, 2015 to October 14, 2015 (the “Released Claims”). Among other claims, this release
specifically does not release any claim for unpaid hours worked (including unpaid hours worked
during 24 hour shifts). The claims released above are referred to the “Released Claims.”

VIII. YOUR RIGHTS AS A CLASS MEMBER

               You have three options under this Settlement. You may: (A) remain in the Class and
receive a payment under this Settlement; (B) exclude yourself from the Class and “opt-out”; or (C)
remain in the Class and object to the Settlement.

               A.      Option A: To Receive Money under the Settlement

                If you wish to remain in the Class and receive a payment under the Settlement, you are
not required to do anything. After the Court has finally approved the Settlement and there are no
appeals, you will receive distributions from Defendants. If you choose this option, you will be bound
by all determinations and judgments in this Action concerning the Settlement, including the Release
stated above, whether favorable or unfavorable. This means that you cannot sue, continue to sue, be
a party, or be a class member or collective member in any other lawsuit against the Releasees based
on the Released Claims or arising out of the issues raised in the Action.
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 21 of 35



               B.      Option B: To Exclude Yourself from the Settlement

               If you do not wish to participate in the Settlement, you may exclude yourself (or “opt-
out”) by sending a signed letter to Class Counsel that says: “My name is _________. My current
address is _________. My current phone number is __________. I opt out of the CARELINK wage
and hour settlement. I understand that by excluding myself from the Settlement, I will not be entitled
to any payments or other relief under the Settlement.”

              To be effective, the letter must be sent to Class Counsel by First Class Mail, postage
prepaid, and must be postmarked by _________ [INSERT DATE] [30 calendar days after mailing].
Class Counsel’s address to which the letter must be mailed is:

               William C. Rand, Esq. (WR-7685)
               LAW OFFICE OF WILLIAM COUDERT RAND
               501 Fifth Ave., 15th Floor
               New York, New York 10017


IF YOU ARE A CLASS MEMBER, AND YOU DO NOT PROPERLY EXCLUDE YOURSELF
FROM THE CLASS, YOU WILL BE BOUND BY THE CLASS ACTION SETTLEMENT
AND THE FINAL JUDGMENT OF THE COURT.

IF YOU EXCLUDE YOURSELF FROM THE CLASS, YOU WILL NOT BE BOUND BY THE
SETTLEMENT, OR BY THE FINAL JUDGMENT OF THE COURT, BUT YOU WILL NOT
BE ENTITLED TO ANY PAYMENT UNDER THE SETTLEMENT.

               C.      Option C: To Object to the Settlement

                If you do not opt-out, you may object to the Settlement. If you choose to present
objections to the proposed Settlement, you must set forth your objections in a written statement and
mail it to Class COusnel (“Written Objection”).

                 A Written Objection must be postmarked by [INSERT DATE THIRTY (30)
CALENDAR DAYS AFTER MAILING OF NOTICE]. The Written Objection must include: (1)
the words, “I object to the CARELINK wage-and-hour settlement”; (2) all reasons for the objection
(any reasons not included in the Written Objection will not be considered); and (3) your name, job
title, address, and telephone number.

                 If you wish to appear at the Fairness Hearing, you must state your intention to do so in
your Written Objection. You may withdraw your Written Objection at any time. You may not appear
at the Fairness Hearing unless you file a timely Written Objection that complies with the procedures
set out in this notice. You may not present an objection at the Fairness Hearing based on a reason not
stated in your Written Objection.

              An objection will not be valid or considered by the Court if it does not specifically
comply with all of the requirements listed herein.
        Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 22 of 35



IX.    PROHIBITION AGAINST RETALIATION

                If you are a current employee, you should know that CARELINK is prohibited by law
from retaliating against you for participating in this settlement. CARELINK emphasizes that there
will be no retaliation against any Class Member for remaining in the class.

X.     CHANGE OF ADDRESS

              If you change your residence after receiving this Notice, or if the notice was
misaddressed, you are responsible for providing your name and updated address and phone number
to Class Counsel to ensure that further communications and the settlement payments reach you.

XI.    EXAMINATION OF PAPERS AND INQUIRIES

               If you wish to obtain a copy of the Settlement Agreement, or if you have other
questions, you may contact Class Counsel at ______.

              PLEASE DO NOT TELEPHONE THE COURT REGARDING THIS NOTICE.


Dated: ____________, 20__
          Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 23 of 35



                                                 Exhibit B
                      Proposed Order Preliminarily Approving Class Settlement


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
YVONNE DOWNIE,                                                :   ECF
                                                              :   1:16-cv-05868 (JPO)(DCF)
                                    Plaintiff,                :
                                                              :
                  -against-                                   :
                                                              :
CARELINK, INC. and ENA BAILEY,                                :
And JOHN DOES #1-10,                                          :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------X

                           ORDER PRELIMINARILY APPROVING
                    CLASS AND COLLECTIVE ACTION SETTLEMENT AND
                     PROVIDING FOR NOTICE OF FAIRNESS HEARING

                 WHEREAS, the class and collective action, Yvonne Downie v. Carelink Inc., et al.,

Civil Action Number 16 CV 05868 (“Lawsuit”), is currently pending before this Court;

                 WHEREAS, the parties have made an application, pursuant to Federal Rules of Civil

Procedure 23(e) and (g) for an order approving settlement of the claims in the Lawsuit certified as

class and collective and Named Plaintff’s individual claims (the “Settlement”) in accordance with a

Settlement Agreement dated as of ____________, 2019 (the “Agreement”), which, together with the

exhibits annexed thereto, sets forth the terms and conditions for a proposed settlement of the Lawsuit

against Defendants and for dismissal of the Lawsuit against Defendants with prejudice upon the terms

and conditions set forth therein, and the Court has read and considered the Agreement, the exhibits

annexed thereto, and the parties’ joint motion for approval; and

                 WHEREAS, all capitalized terms contained and not otherwise defined herein shall

have the same meanings set forth in the Agreement.
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 24 of 35



               IT IS ON THIS ____ DAY OF ___________, 2019, HEREBY ORDERED AS

FOLLOWS:

               1.      The Court hereby preliminarily approves the Settlement set forth in the

Agreement as being fair, just, and reasonable.

               2.      The Collective is comprised of all home health aides employed by Defendants

at any time from January 1, 2015 to October 14, 2015 and whose payroll records reflected that they

worked at least 40 hours in a workweek during that period. The Class is comprised of all home health

aides employed by Defendants at any time from January 1, 2015 to the date of this order and whose

payroll records reflected that they worked at least 40 hours in a workweek during that period.

               3.      The Court finds that the Class and Collective referenced in the Settlement

Agreement are identical to the class and collective previously certified by the Court.

               4.      The Court confirms that it has previously appointed the Named Plaintiff

YVONNE DOWNIE as class and collective representative and appointed as Class Counsel the Law

Office of William Coudert Rand and hereby approves the use of Class Counsel to send notices to the

Class Members regarding the settlement.

               5.      The Agreement falls within the range of reasonableness and appears to be

presumptively valid, subject only to the objections that may be raised at the final Fairness Hearing.

               6.      The Court approves, as to form and content, the Notice of Settlement attached

as Exhibit A to the Agreement under Federal Rules of Civil Procedure 23(c) and (e), and finds that

the mailing and distribution of the Notice substantially in the manner and form set forth in the

Agreement constitutes the best notice practicable under the circumstances, and constitutes valid, due,

and sufficient notice to all persons in the Class, complying fully with the requirements of Federal Rule

of Civil Procedure 23, the Fair Labor Standards Act (the “FLSA”), the New York Labor Law, the

Constitution of the United States, and any other applicable laws.
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 25 of 35



               7.      A Fairness Hearing shall be held before this Court on ___________, 20___,

[not less than 100 calendar days from this order] at the United States District Court, Southern District

of New York, U.S. Courthouse, 500 Pearl Street, New York, N.Y. 10007, to determine finally

whether the proposed settlement of the Lawsuit on the terms and conditions provided for in the

Agreement is fair, just, reasonable, adequate, and in the best interest of the Class, and should be

approved by the Court; to determine the amount of any Court-approved attorneys’ fees and costs for

Class Counsel; and to rule on whether entry of Judgment and Final Approval, as provided in the

Agreement, should be entered.

               8.      Class Counsel are hereby authorized to supervise and administer the notice

procedure as more fully set forth below:

                       A.     On or before _______________ [10 calendar days from this Order],

CARELINK shall provide the Class Counsel with the Class Contact List.

                       B.     On or before thirty (30) calendar days from this Order (the “Notice

Date”), Class Counsel shall cause to be mailed by first-class mail, a copy of the Notice of

Settlement, substantially in the form annexed as Exhibit A to the Agreement, to all putative Class

Members who can be identified or located with reasonable effort.

                       C.     Class Members shall have thirty (30) calendar days from the date that

the Notice is mailed to opt-out of the settlement by mailing an Opt-Out Statement to Class Counsel,

containing the information required by the Agreement.

                       D.     Class Members shall have thirty (30) calendar days from the date that

the notice is mailed to mail a Written Objection to Class Counsel containing the information

required by the Agreement. Any objection shall state the objector’s name, job title, address, and

telephone number with CARELINK and whether the objector intends to speak at the Fairness

Hearing. Any member of the Class who does not make his or her objection in the manner provided
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 26 of 35



in the Agreement shall be deemed to have waived such objection and shall forever be foreclosed

from making any objection to the fairness or adequacy of the proposed Settlement as incorporated in

the Agreement, the releases provide for in the Agreement, the award of attorneys’ fees, costs, and

expenses to Class Counsel, and the Named Plaintiff Settlement Amount, unless otherwise ordered

by the Court.

                E.     Class Counsel and Defendants’ counsel shall file a Joint Motion for Judgment

and Final Approval of the Settlement and the Agreement no later than fourteen (14) calendar days

before the Fairness Hearing.

                F.     The Court reserves the right to adjourn the date of the Fairness Hearing

without further notice to the Class Members, and retains jurisdiction to consider all further

applications arising out of or connected with the proposed settlement. Notice of any adjournment

can be obtained from Class Counsel: William C. Rand, Esq., Law Office of William Coudert Rand,

501 Fifth Ave., 15th Floor, New York, New York 10017 (phone #212-286-1425) (fax #646-688-

3078). The Court may approve the settlement, with such modifications as may be agreed to by

Class Counsel and Defendants’ counsel, if appropriate, without further notice to the Class.

       9.       If the Settlement Agreement does not receive final Court approval, the Parties will be

returned to their respective positions nunc pro tunc as those positions existed immediately prior to the

execution of the Settlement Agreement. This Order will become null and void, and shall not be

considered in evidence or on the issue of class decertification, and Defendants shall retain all rights to

seek class decertification in any subsequent proceeding.

                                               SO ORDERED


                                               _______________________________
                                               United States District Judge


Dated: ____________, 2019
          Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 27 of 35



                                                 Exhibit C
                        Proposed Order providing Final Approval of Settlement

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
YVONNE DOWNIE,                                                :   ECF
                                                              :   1:16-cv-05868 (JPO)(DCF)
                                    Plaintiff,                :
                                                              :
                  -against-                                   :
                                                              :
CARELINK, INC. and ENA BAILEY,                                :
And JOHN DOES #1-10,                                          :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------X

           [PROPOSED] ORDER AND FINAL JUDGMENT: (1) CONFIRMING
 CERTIFICATION OF CLASS AND COLLECTIVE; (2) GRANTING FINAL APPROVAL
 OF CLASS AND COLLECTIVE ACTION SETTLEMENT; AND (3) ENTERING FINAL
           JUDGMENT DISMISSING THE ACTION WITH PREJUDICE

        This matter came on for hearing upon the Court’s Order of ________________, 2019

following preliminary approval of the Settlement in this action (“Preliminary Approval Order”). Due

and adequate notice having been given to the Class (as defined below), and the Court having

considered all papers filed and proceedings had herein and all oral and written comments received

regarding the proposed Settlement, and having reviewed the record in the above captioned matter, and

good cause appearing,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

        a.       Except as otherwise specified herein, the Court adopts all defined terms set forth in the
                 parties’ Settlement Agreement, entered into as of August ___, 2019 (the “Agreement”).

        b.       The Court has jurisdiction over the subject matter of the above-captioned matter, the
                 Named Plaintiff, Defendants CARELINK SERVICES, INC. and ENA BAILEY
                 (collectively, “Defendants”) and all Class Members, which consists of the persons
                 listed on Exhibit A hereto.
     Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 28 of 35



c.       The Court finds that the distribution by first-class mail of the Notice of Settlement
         constituted the best notice practicable and fully met the requirements of due process
         under the United States Constitution, applicable state law, Federal Rule of Civil
         Procedure 23, the Fair Labor Standards Act, and the New York Labor Law. Based on
         evidence and other material submitted in conjunction with the Fairness Hearing, the
         actual notice to Class was adequate. These papers informed Class Members of the
         terms of the Settlement, their right to object to the Settlement, or to elect not to
         participate in the Settlement and pursue their own remedies, and their right to appear
         at the Fairness Hearing and be heard regarding approval of the Settlement. Adequate
         periods of time were provided by each of these procedures. ___ Class Members
         objected to the Settlement and the following Class Members have validly requested
         exclusion: ________. The notices sent to the following Class Members were
         returned and after reasonable efforts, Class Counsel could not locate an updated
         address for them: _____________. Thus, the above referenced opt-outs and persons
         who did not receive notice are removed from the Class and are not subject to the
         Settlement Agreement and the releases therein.

d.       The Court confirms that it has previously certified the Class and the Collective. The
         Collective is comprised of all home health aides employed by Defendants at any time
         from January 1, 2015 to October 14, 2015 and whose payroll records reflected that they
         worked at least 40 hours in a workweek during that period. The Class is comprised of
         all home health aides employed by Defendants at any time from January 1, 2015 to the
         date of this order and whose payroll records reflected that they worked at least 40 hours
         in a workweek during that period.

e.       The Court approves the Settlement, and each of the releases and other terms set forth
         in the Agreement, as fair, just, reasonable, and adequate as to the Class Members, the
         Named Plaintiff, and Defendants (collectively “Settling Parties”) under all applicable
         law, including but not limited to, Federal Rule of Civil Procedure 23 the Fair Labor
         Standards Act, and the New York Labor Law The Parties and the Class Counsel are
         directed to perform in accordance with the terms set forth in the Agreement.

f.       The Court finds that the plan of allocation set forth in the Agreement is fair and
     Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 29 of 35



         reasonable and that distribution of the Net Settlement Fund Settlement to Class
         Members shall be done in accordance with the terms outlined in the Agreement.

g.       The Court hereby confirms its prior appointment of YVONNE DOWNIE, as Class
         Representative for the Class and Collective for purposes of settlement.

h.       The Court hereby confirms its prior appointment of William Coudert Rand, Law Office
         of William Coudert Rand as Class Counsel for the Class.

i.       CARELINK has agreed to pay to Class Counsel his reasonable attorneys’ fees and
         expenses in the total amount of $51,858.15, and a Named Plaintiff Settlement Amount
         to the Named Plaintiff in the amount of $7,500.00 for her individual claims separate
         from the class claims. Accordingly, the Court hereby awards to Class Counsel
         $45,000.00 for attorneys’ fees and $6,858.15 for costs and expenses. The Named
         Plaintiff Settlement Amount to the Class Representative is approved. Defendants are
         directed to make all of the foregoing payments to Class Counsel and the Named
         Plaintiff and the Class Members in accordance with the terms of the Agreement.
         Defendants shall not be required to make any additional payments in connection with
         the Settlement.

j.       By operation of entry of this Order and Final Judgment, all Released Claims are fully,
         finally, and forever released, relinquished, and discharged pursuant to the terms of the
         Agreement as to all Class Members, except those who have timely and validly opted-
         out or who are excluded from the Class pursuant to paragraph (c) above. Each Class
         Member listed on Exhibit A is bound by this Judgment and Order, including, without
         limitation, the release of claims as set forth in the Settlement Agreement.

k.       The Defendants entered into this Agreement solely for the purpose of compromising
         and settling disputed claims. Defendants in no way admit any liability, and all liability
         is expressly denied.

l.       This action is hereby dismissed on the merits with prejudice. The action is closed. The
         Court retains exclusive jurisdiction, to the extent necessary, to resolve any disputes
         under the Agreement or to effectuate the terms of the Agreement.
           Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 30 of 35



       m.      This document shall constitute a final judgment for purposes of Rule 58 of the Federal
               Rules of Civil Procedure.


IT IS SO ORDERED.

Dated: _                      , 20___
                                                       The Honorable
                                                       United States District Judge



                                        Exhibit A to Order

[INSERT LIST OF CLASS MEMBERS WHO DID NOT OPT OUT AND ARE NOT LISTED
                          IN PARAGRAPH (C)]
         Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 31 of 35



                                            Exhibit D
                               Allocation of Net Settlement Amount

               Name             Total OT     Unpaid Rate     Portion of Net
                                Hours                        Settlement
                                                             Amount*
                                Hours        $1.87           Amount
1    Abrams, Martha               306.75              1.87             $573.62
2    Abraham, Judite               16.00              1.87              $29.92
3    Agenor, Katia                  7.00              1.87              $13.09
4    Allen, Onike                 112.00              1.87             $209.44
5    Anderson, Cydil               78.00              1.87             $145.86
6    Andre, Marie                  57.25              1.87             $107.06
7    Angell, Joy                    1.00              1.87               $1.87
8    Armstrong Keitt, Kelita       37.00              1.87              $69.19
9    Auguste Guerrier,             17.25              1.87              $32.26
     Nedege
10   Agustin, Roselene              14.75             1.87             $27.58
11   Bacchus, Bibi                 115.50             1.87            $215.99
12   Bancroft, Tamika                6.00             1.87             $11.22
13   Bankole-Jones, Jean            67.00             1.87            $125.29
14   Barker, Olive                  74.00             1.87            $138.38
     I

15   Bell, Pricella                 68.00             1.87            $127.16
16   Bennett, Antoinette            29.00             1.87             $54.23
17   Bernadin, Marie                37.00             1.87             $69.19
18   Bernard, Kathleen              72.00             1.87            $134.64
19   Bottex, Nicole                 33.25             1.87             $62.18
20   Brown, Georgett                12.00             1.87             $22.44
21   Brown, lorna                  116.75             1.87            $218.32
22   Brown, Margaret               127.00             1.87            $237.49
23   Brown, Trudy-Ann               11.25             1.87             $21.04
24   Browne, Amanda                 12.00             1.87             $22.44
25   Bryan, Gwendolyn              237.50             1.87            $444.13
26   Bullock, Hilda                  4.00             1.87              $7.48
27   Budhram, Omauti                 8.00             1.87             $14.96
28   Bully Carmel                  247.50             1.87            $462.83
29   By, Monique                    60.00             1.87            $112.20
30   Caesar, Andrea                  4.00             1.87              $7.48
31   Cameron, Karlene              204.25             1.87            $381.95
32   Canterbury, Lakeitha           60.00             1.87            $112.20
33   Carter, Annette                 5.00             1.87              $9.35
34   Carter, Janette                20.25             1.87             $37.87
35   Carter, Vanessa                40.00             1.87             $74.80
36   Casimir, Adeline               27.75             1.87             $51.89
       Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 32 of 35



37   Casimir, Marie           152.00      1.87        $284.24
38   Celestin, Roseline        33.00      1.87         $61.71
39   Charles,Janelle          178.00      1.87        $332.86
40   Charles, Marie Lourdes   119.00      1.87        $222.53
41   Chedda, Suretta          217.00      1.87        $405.79
42   Chery, Marie             250.25      1.87        $467.97
43   Clarke, Junior           389.00      1.87        $727.43
44   Colquhoun-Rayson,         78.00      1.87        $145.86
     Winsome
45   Coquillon, Anne           10.00      1.87         $18.70
46   Cossogu, Derly             8.00      1.87         $14.96
47   Crews, Pauline            94.50      1.87        $176.72
48   Crump, Andrea            101.00      1.87        $188.87
49   Davis, Marlene           311.00      1.87        $581.57
50   Dawkins, Beryl           376.00      1.87        $703.12
51   Desiste, Clemence          6.00      1.87         $11.22
52   Denis, Magdalie           53.50      1.87        $100.05
53   Dieujuste Laguerre,        1.50      1.87          $2.81
     Musette
54   Dinnald, Sashaya          27.50      1.87          $51.43
55   Dixon, Marie              13.00      1.87          $24.31
56   Dorleans, Nadine           4.00      1.87           $7.48
57   Downie, Yvonne           167.50      1.87        $313.23
58   Dubuisson, Elda           16.00      1.87          $29.92
59   Duverneau, Marie          18.00      1.87          $33.66
60   Edme-Misere, Natasha       1.00      1.87           $1.87
61   Edwards-Askew, Maxine    181.25      1.87        $338.94
62   Emanuel, Carmen          105.00      1.87        $196.35
63   Escoto, Erlinda           21.00      1.87          $39.27
64   Evans, Annemarie          55.00      1.87        $102.85
65   Fasola, Rachael          156.72      1.87        $293.07
66   Felix, Ketelie            36.00      1.87          $67.32
67   Fermin, Maureen          398.75      1.87        $745.66
68   Fils, Marie              113.25      1.87        $211.78
69   Florez, Ninfa            348.00      1.87        $650.76
70   Ford, Hortense           211.50      1.87        $395.51
71   Fortune, Roxanne          48.00      1.87          $89.76
72   Francoise, Guelce        172.00      1.87        $321.64
73   Garcia-Banks, Patrice     90.50      1.87        $169.24
74   Garcia, Emelyn            26.00      1.87          $48.62
75   Garcia, Jerry            284.00      1.87        $531.08
76   Gayle, Shirley            73.50      1.87        $137.45
77   Gebor, Veroline            3.00      1.87           $5.61
78   Gilmore, Donnie           12.00      1.87          $22.44
79   Green, Camille           657.75      1.87       $1,229.99
80   Griffith, Enid            70.50      1.87        $131.84
        Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 33 of 35



81    Grigolia, Sopio           224.00     1.87        $418.88
82    Guerrier, Paulette         21.00     1.87          $39.27
83    Gulotta, Gohar            167.00     1.87        $312.29
84    Guy, Annette              318.00     1.87        $594.66
85    Hassan, Noha              553.00     1.87       $1,034.11
86    Haywood, K eron            20.00     1.87          $37.40
87    Henry, Eugenie            149.50     1.87        $279.57
88    Henry, Opaline             48.00     1.87          $89.76
89    Heron-Henry, Primrose      10.00     1.87          $18.70
90    Herbert, Ann               51.00     1.87          $95.37
91    Hibbert, Barbara            8.00     1.87          $14.96
92    Hinton, Delores           229.00     1.87        $428.23
93    Jackson, Alicia           216.75     1.87        $405.32
94    Jadotte, Merlene          274.00     1.87        $512.38
95    Jean Baprist, Geraldine   109.00     1.87        $203.83
96    Jean Baptiste,Jordeline    39.00     1.87          $72.93
97    Jean Baptist, Marie       218.25     1.87        $408.13
98    Jean Baptist,Julise        50.50     1.87          $94.44
99    Jean Baptist, Ritzarre     40.00     1.87          $74.80
100   Jean, lzette                2.00     1.87           $3.74
101   Jean Jacques, Celie        68.00     1.87        $127.16
102   Jeanty, Barbara            24.00     1.87          $44.88
103   Jervis, Brenda            488.50     1.87        $913.50
104   Johnson, Emily             12.00     1.87          $22.44
105   Joseph, Evelyn              2.25     1.87           $4.21
106   Jovin, Marlene             61.00     1.87        $114.07
107   Kellman, Basmat           449.50     1.87        $840.57
108   Kellyman, Lillieth         61.50     1.87        $115.01
109   King, Gloria               40.00     1.87          $74.80
110   Kowlessar, lndarwati      114.75     1.87        $214.58
111   Lascaze, Yolene            51.00     1.87          $95.37
112   Lauralus, Rose             11.00     1.87          $20.57
113   Layne, Lisa               465.00     1.87        $869.55
114   Lee, Velma                 12.00     1.87          $22.44
115   Lerine, Marie              10.00     1.87          $18.70
116   Littrea n, Barbara        373.00     1.87        $697.51
117   Lucas, Marvin              12.00     1.87          $22.44
118   Lyew, Herma               113.50     1.87        $212.25
119   Malcolm, Joan             399.00     1.87        $746.13
120   Matthews, Jenelle          35.00     1.87          $65.45
121   McFarlane, Hortensa        50.00     1.87          $93.50
122   Mcintosh, Veronica        265.00     1.87        $495.55
123   McKenzie, Iris            191.00     1.87        $357.17
124   Mclean, Roxanne             7.00     1.87          $13.09
125   Mclean, Shanakay           48.00     1.87          $89.76
        Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 34 of 35



126   Mcleggan, Angela          2.00       1.87          $3.74
127   Medwinter, Leckertia    168.00       1.87        $314.16
128   Millien, Francoise        2.00       1.87          $3.74
129   Mitchell, Jean          318.00       1.87        $594.66
130   Mohabir, Sunmatie         8.00       1.87         $14.96
131   Moliere, Stephanie      512.50       1.87        $958.38
132   Mondesir, Mitro         370.00       1.87        $691.90
133   Morgan, Jackie           84.00       1.87        $157.08
134   Morgan, Sonia            16.75       1.87         $31.32
135   Morris, Junitth         116.50       1.87        $217.86
136   Myrtil, Marie            17.00       1.87         $31.79
137   Na,anmiap, Susan          4.00       1.87          $7.48
138   Narcisse, Marie          33.00       1.87         $61.71
139   Narine, Maureen         136.25       1.87        $254.79
140   Nelson, Vivette           2.00       1.87          $3.74
141   Norfleet, Lisa Ann       12.00       1.87         $22.44
142   Oliver, Sandra          357.50       1.87        $668.53
143   Oseni, Titilope         247.55       1.87        $462.92
144   Palmer, Hirfa            67.50       1.87        $126.23
145   Parinis, Marie           12.00       1.87         $22.44
146   Paschall, Marilyn        36.00       1.87         $67.32
147   Patterson Williams,     180.50       1.87        $337.54
      Pauline
148   Paul, Lunie               4.00       1.87          $7.48
149   Payan, Guerda           122.25       1.87        $228.61
150   Persaud, Beverley        33.00       1.87         $61.71
151   Philips, Bonesta        455.00       1.87        $850.85
152   Pierre-Louis, Nadege     36.00       1.87         $67.32
153   Pierre Louis, Rolande   107.00       1.87        $200.09
154   Pierre, Charlie         296.00       1.87        $553.52
155   Pierre, Exlandre        357.00       1.87        $667.59
156   Ramparshad, Seematty    315.25       1.87        $589.52
157   Rawlins, Lucille        164.00       1.87        $306.68
158   Registre, Guylaine       24.00       1.87         $44.88
159   Reid, Wanda             140.50       1.87        $262.74
160   Richards, Blossom        24.00       1.87         $44.88
161   Rowe, Brendalyn           8.00       1.87         $14.96
162   Saint Fleur, Alta       102.50       1.87        $191.68
163   Saint Hilaire, Marie     11.00       1.87         $20.57
164   Saintelien, Marie        78.00       1.87        $145.86
165   Sama roo, Anjani        318.00       1.87        $594.66
166   Schultz, Arlene           4.00       1.87          $7.48
167   Shalto, Joanne           32.00       1.87         $59.84
168   Siddiqui, Gul           401.00       1.87        $749.87
169   Simpkins, Kimberly        2.00       1.87          $3.74
        Case 1:16-cv-05868-DCF Document 91-1 Filed 01/22/20 Page 35 of 35



170   Simplice, Fequiere            24.00       1.87           $44.88
171   Sinclair-Durand, Debbie      218.50       1.87         $408.60
172   Skinner, Sanisha             401.25       1.87         $750.34
173   Smith, Demmi                  33.75       1.87           $63.11
174   Smith, Tiffany                46.25       1.87           $86.49
175   Sobers, Paulette              38.00       1.87           $71.06
176   Stephenson, Joyce             23.00       1.87           $43.01
177   Sylvestre, Hachebine          28.50       1.87           $53.30
178   Sylvestre, Hacheley            2.00       1.87            $3.74
179   Tatum, Perla                  78.00       1.87         $145.86
180   Theophile, Marie              28.00       1.87           $52.36
181   Thomas, Juliette              27.00       1.87           $50.49
182   Tijani, Dele                   2.00       1.87            $3.74
183   Tilliman, Marlene            288.00       1.87         $538.56
184   Turner, Valerie              582.00       1.87        $1,088.34
185   Tyme, Valrie                 396.50       1.87         $741.46
186   Vassell, Sashanna              2.50       1.87            $4.68
187   Vernet, Paulee                24.00       1.87           $44.88
188   Vilsaint, Margarette          12.00       1.87           $22.44
189   Vincent, Winsome               7.75       1.87           $14.49
190   Volcy, Ketly                  88.00       1.87         $164.56
191   Voyard, Michelle              58.00       1.87         $108.46
192   Warren, Paul                 145.75       1.87         $272.55
193   Washington, Merline          398.50       1.87         $745.20
194   Welch, Joyann                204.16       1.87         $381.78
195   Wellington, Tommeicka        372.00       1.87         $695.64
196   White, Angella               512.00       1.87         $957.44
197   Williams, Anika               91.00       1.87         $170.17
198   Williams, Carlene            136.00       1.87         $254.32
199   Williams, Shonnette           50.00       1.87           $93.50
200   Williams, Brittinie           67.75       1.87         $126.69
201   Williams, Tamile             358.50       1.87         $670.40
202   Wilson, Twana                487.00       1.87         $910.69
      Total                     25,115.68                  $46,966.32


* The Settlement Amounts include the gross payment to each Class Member, plus the
employer-side taxes. The employer-side taxes are generally expected to be between
approximately 10% and 20%.
